Citation Nr: 1628323	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  14-27 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to a disability rating higher than 10 percent for right knee degenerative joint disease.

3.  Entitlement to a disability rating higher than 10 percent for left knee degenerative joint disease.

4.  Entitlement to a total rating based on individual unemployability (TDIU) prior to August 13, 2014.

5.  Entitlement to an initial rating higher than 70 percent for service-connected unspecified depressive and anxiety disorders.




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active service from June 1976 to June 1979 and February 1987 to May 1990.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2015 rating decision, the RO in Togus, Maine, awarded entitlement to a total rating based on individual unemployability (TDIU), effective August 13, 2014.  However, because the issue of entitlement to a TDIU is part of the Veteran's June 2011 increased rating claims on appeal here (Rice v. Shinseki, 22 Vet. App. 447   (2009)), the Board finds that the RO's TDIU award represents only a partial grant of the benefits of sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Rice, 22 Vet. App. at 453.  Accordingly, the issue of entitlement to a TDIU during the appeal period prior August 13, 2014, is currently in appellate status.

The increased rating claims for lumbosacral, bilateral knee, and psychiatric disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT
 
Prior to August 13, 2014, the Veteran was precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment.


CONCLUSION OF LAW

Prior to August 13, 2014, the criteria for a TDIU were met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that his service-connected disabilities prevent him from following and maintaining gainful employment.  As noted above, the RO awarded a TDIU, effective August 13, 2014.  In this decision, discussion regarding entitlement to a TDIU is limited to the rating period on appeal prior to August 13, 2014. 

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16. 

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU request, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability.


Turning now to the relevant evidence in this case, service connection is currently in effect for unspecified depressive and anxiety disorder (70%), disc disease of the lumbosacral spine (20%), degenerative joint disease (DJD) of the right knee (10%), DJD of the left knee (10%), frostbite of the right foot (10%), and frostbite of the left foot (10%), for a combined rating of 50 percent from June 3, 2011, and 90 percent from August 13, 2014.  

According to a TDIU application received in July 2011, the Veteran indicated that he last worked full-time in January 2011 as a furniture installer.  He also stated that he became too disabled to work at that time.  He reported having two years of college education and prior basic law enforcement/correction officer training.  

In August 2011, he underwent several VA examinations for compensation purposes.  He stated to the examiner that he had not worked since January 2011.  After interviewing and examining the Veteran, the VA examiner determined that the Veteran's service-connected spine and knee disabilities have a significant impact on both sedentary and physical employment.  The examiner found the Veteran unfit for physical employment, noting his difficulty bending, lifting, and squatting due to his back and knee disabilities.  The examiner also found him unfit for sedentary employment, as he had no office or computer skills and was unable to do prolonged sitting.

The record also includes an August 2012 "Notice of Decision - Fully Favorable" from the Social Security Administration (SSA) which deemed the Veteran disabled since May 1, 2010.  However, the Board notes that SSA determinations regarding employability are not considered binding on VA, as SSA subscribes to different statutory and regulatory criteria.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).

Although submitted subsequent to the effective date of the TDIU award, a June 2015 TDIU application reflects the Veteran's report of having become too disabled to work in 2004 due to his psychiatric disorder.  He also indicated that he had a college education and no other training, although this is inconsistent with his 2011 TDIU application where he reported completing 2 years of college.  Moreover, a June 2015 VA medical doctor determined that the Veteran was unable to work in all forms of employment due solely to his psychiatric disorder.  

On review of all evidence, the Board finds that the Veteran's TDIU grant should be awarded prior to August 13, 2014.  The Board recognizes that he did not meet the minimum schedular requirements for a TDIU prior to August 13, 2014; nonetheless, the Board emphasizes that all Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the United States Court of Appeals for Veterans Claims (Court), citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  Indeed, in Bowling, the Court reversed the Board only to the extent that the Board concluded that the Veteran "was ineligible for 4.16(b)-TDIU consideration."  Id.  However, the Board finds that Bowling and Floyd's prohibition against granting an extraschedular TDIU in the first instance has been implicitly overruled through the issuance of the Court's decisions in Thun and Anderson, as well as the Federal Circuit's affirmance of Thun and its decisions in Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It simply defies logic and the intent of the law that the Board is able to review de novo the determinations of the Director of Compensation, yet must send it to him/her in the first instance, even when the Board finds that the evidence of record already shows the Veteran is incapable of obtaining or engaging in substantially gainful employment. 

Moreover, in a more recent precedential decision, one of the Judges of the Court, in a concurring opinion, disagreed with the holding in Bowling and, cited Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992), in determining that the Board had the authority to award extraschedular TDIU in the first instance.  See Wages v. McDonald, No. 13-2694, 2015 WL 293616, at *6 (Jan. 23, 2015) (Kasold, J., concurring).  The Wages majority separately noted that, "[i]n sum, the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the non-reviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations. 
Accordingly, this contention is rejected."  Id.  at *5. (emphasis added).  Finally, the majority, in a footnote, observed the current absurdity inherent in the § 4.16(b) process, noting that "Although it is not clear how the Secretary's approach of inserting the Director into the regulatory process while refusing to recognize the Director as the agency of original jurisdiction fits within the statutory scheme for adjudicating VA benefits claims, see, e.g., 38 U.S.C. § 7105  (providing for Board review of decisions by an agency of original jurisdiction), we need not further address this issue in the absence of a direct challenge to that process.")  Id.  at *5 fn 4 (emphasis added). 

Therefore, given the Board's reasoning as outlined above, it will not make the Veteran wait for any further processing by VA. See Delisio v. Shinseki, 25 Vet. App. 45, 63 (2011) (Lance, J., concurring) ("There is an unfortunate-and not entirely unfounded-belief that veterans law is becoming too complex for the thousands of regional office adjudicators that must apply the rules on the front lines in over a million cases per year."); cf. Coburn v. Nicholson, 19 Vet. App. 427, 434   (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").

Accordingly, the dispositive question becomes whether the Veteran is shown to have been unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities prior to August 13, 2014.  The Board finds the August 2011 VA examination report highly persuasive and probative as to the Veteran's inability to work on account of his lumbar spine and knee disabilities prior to August 2014.  Moreover, the Board notes that the record reflects that the August 2012 SSA decision found the Veteran to have severe back and knee disabilities.  Given the foregoing, the Board finds that the evidence is in relative equipoise that even prior to him meeting the schedular criteria for a TDIU, his lumbar spine and knee disabilities precluded both physical and sedentary types of employment.  Thus, providing the Veteran all benefit-of-the-doubt, considering his lack of office skills, employment history and education, the Board finds that a TDIU is warranted for the rating period on appeal prior to August 13, 2014. 
ORDER

For the rating period on appeal prior to August 13, 2014, entitlement to a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.

REMAND

Further development is necessary prior to analyzing the merits of the increased rating claims on appeal. 

As noted above, an August 2012 "Notice of Decision" awarded the Veteran SSA disability benefits.  In October 2012, the RO requested the medical records that SSA used in awarding disability, and in response, the SSA indicated that the records were uploaded on a CD.  However, the requested SSA records have not been associated with the Veteran's electronic claims file.  On remand, the AOJ should ensure that the Veteran's SSA records are complete.

In addition, the Board notes that the Veteran has not undergone VA examinations to assess his service-connected lumbar spine and bilateral knee disabilities since August 2011, almost five years ago.  In addition, more recent VA treatment records reflect his complaints of worsening spine and knee symptoms and additional treatment for same.  See e.g., VA outpatient records date in June and July 2013.  This more recent evidence suggests a worsening of the Veteran's lumbar spine and knee disabilities since last examined by VA, warranting updated examinations.   See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC11-95 (1995), 60 Fed. Reg. 43186 (1995).

Finally, the Board observes that the Veteran filed a notice of disagreement (NOD) with a December 2014 rating decision that granted service connection for a psychiatric disorder, characterized as a depressive disorder and an anxiety disorder, and assigned a 70 percent rating, effective August 13, 2014.  At present, an SOC has not been issued; instead, the RO issued a June 2015 rating decision that continued the 70 percent rating.  Importantly however, the NOD timely filed in January 2015 placed the issue in appellate status, which required the issuance of an SOC.  See 38 C.F.R. §§ 3.103(f), 19.26; see also, e.g., Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).  Because an NOD was filed, the further RO decision, which did not grant the benefit sought, did not resolve the appeal that was initiated with the filing of his NOD in January 2015.  See Juarez v. Peake, 21 Vet. App. 537, 543 (2008) (discussing Myers v. Principi, 16 Vet. App. 228 (2002)).  Under such circumstances, the Board shall remand this claim to the AOJ with instructions to prepare and issue an SOC.  See 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the SSA records uploaded on CD in October 2012 are uploaded into the Veteran's electronic record.  

In the event that the CD and/or records are not available, contact the SSA again, request and obtain the Veteran's complete Social Security records, including all decisions and any medical records relied upon in granting disability benefits. 

2.  Associate with the claims file all outstanding VA treatment records concerning treatment for his back and knee disabilities.  

3.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his lumbosacral spine disability.  The claims file should be made available to and reviewed by the examiner.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail.



After reviewing the claims file and examining the Veteran, the examiner is asked to: 

(a).  Identify all lumbar spine pathology found to be present, specifically to include DJD and IVDS. 

(b).  Provide the Veteran's lumbar spine range of motion in degrees and indicate whether there is objective evidence of pain on motion. 

(c).  Indicate whether his lumbar spine exhibits weakened movement, excess fatigability, or incoordination during flare-ups or upon repetitive use. 

(d).  Specifically indicate whether there is any additional limitation in range of motion or functional impairment during flare-ups or upon repetitive use.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the Veteran's low back.  *See Veteran's July 2014 substantive appeal asserting functional loss.

(e).  Determine whether the Veteran's IVDS of the lumbar spine has been productive of any incapacitating episodes, and IF SO, the frequency and duration of those episodes, categorized by year. 

(f).  Identify any evidence of radiculopathy or other nerve involvement due to the service-connected lumbosacral spine disability.  **In doing so, reconcile the opinion with the Veteran's report of radicular pain into the right buttock on August 2011 VA examination but with an assessment of "no lumbar radiculopathy."
If associated neurological pathology is present, identify the nerves affected and express an opinion as to the severity of the nerve involvement in terms of being mild, moderate, or severe.  

Also comment on the presence and severity of any related bowel or bladder problems.

A complete rationale should be provided for any opinions expressed and conclusions reached.

4.  Provide the Veteran with a VA examination to determine the current nature and severity of his right and left knee DJD.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to respond to the following:

(a).  Identify all right and left knee pathology found to be present. 

(b).  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present. 

To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's knees on repeated use or during flare-ups. If this is not possible, the examiner should so state.   See Veteran's July 2014 substantive appeal asserting functional loss.

(c).  State whether there is any evidence of recurrent subluxation or lateral instability of the right and left knees, and if so, to what extent.

All findings and conclusions should be accompanied by complete rationale should be set forth in a legible report.

5.  Then, readjudicate the increased rating claims for lumbosacral spine and bilateral knee disabilities.  If the claims are not granted to his satisfaction, send the Veteran and his representative a SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

6.  Additionally, issue the Veteran an SOC with respect to the claim of entitlement to an initial rating higher than 70 percent for service-connected psychiatric disorder (see January 2015 NOD). This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 



other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

